Title: From James Madison to George Washington, 21 October 1788
From: Madison, James
To: Washington, George


Dear Sir
N. York Ocr. 21. 88
I send you the inclosed paper chiefly for the sake of the Edict which fixes on May for the meeting of the States general in France. Letters from Mr. Jefferson authenticate this document. They mention also the disgrace as it is called of the Marquis. The struggle at present in that Kingdom seems to lie entirely between the Monarchy & aristocracy, and the hopes of the people merely in the competition of their enemies for their favor. It is probable however that both the parties contain real friends to liberty who will make events subservient to their object.
The Count Moutier & the Marchioness Brehan are to set out this day for Mount Vernon. I take it for granted you are not only apprized of the intended visit, but of the time at which the guests may be expected.
The State of Connecticut has made choice of Docr. Johnson and Mr. Elseworth for its Senators, and have referred that of its representatives to the people at large, every individual Citizen to vote for every Representative.
I have not heretofore acknowledged your last favor, nothing material having turned up for some time, and the purpose of Col. Carrington to see you on his way to Virginia superseding all the ordinary communications through the epistolary channel. It gives me much pleasure to find that both the opposition at first and finally the accession to the vote fixing N. York for the first meeting of the new Congress has your approbation. My fears that the measure would be made a handle of by the opposition are confirmed in some degree by my late information from Virga. Mr. Pendleton the Chancellor tells me he has already met taunts from that quarter on this specimen of Eastern equity & impartiality. Whether much noise will [be] made will depend on the policy which Mr. Henry may find it convenient to adopt. As N. York is at the head of his party, he may be induced by that circumstance not to make irritating reflections; though the fact is that the party in this which is with him are supposed to be indifferent & even secretly averse to the residence of Congress here. This however may not be known to him. I am Dear Sir yours most respectfully & Affectly.
Js. Madison Jr
